DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
 On page 4, line 7, the recitation “13” appears to be amended to recite “the passage 13” because the reference character is recited without the feature.
The reference characters “A” on page 4, line 13 (along with multiple locations but only single location is recited) and “20” on page 5, last line (along with multiple locations but only single location is recited) has been used to refer to “medicine”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 3,119,561) in view of Velazquez et al. (US 2008/0138051 A1) and further in view of Aldana (US 8,985,113 B2).
Regarding claim 1, Wilson teaches a portable medical spray (figure 1) comprising: a body 12 having a room (hollow portion inside element 12) defined therein, a needle 27 (figure 4) located in the room, a nozzle 10 formed to a top end of the body 12 and having a passage (passage formed by elements 54, 52, 28, 26, hereinafter referred by element 54) defined through the nozzle 10, the passage 54 communicating (column 1, lines 62-68, column 2, lines 5-14) with the room and the needle 27, a connection portion (portion of element 12 that accommodates elements 20 and 18) extending from a bottom end (end of element 12 comprising element 22) of the body 12, a top groove (see “TG” in figure 1 below) and a bottom groove (see “BG” in figure 1 below) respectively formed on the connection portion; a canister 14 located in the room and having medicine (contents inside element 14) received therein, a breakable portion (column 1, lines 58-61, “piercing the end of capsule”) formed to a top end (end of element 14 coming in contact with element 27) of the canister and located corresponding to the needle 27, and an end part 18 having a reception space (space in element 18 that receives element 14) defined therein in a top end (end of element 18 that comes in contact with element 14) thereof, a top ridge (see “TR” in figure 1 below) and a bottom ridge (see “BR” in figure 1 below) respectively formed, the end part 18 movably mounted to the connection portion (column 1, lines 58-61). Wilson is silent regarding a holding portion formed to outside of the body.
However, Velazquez teaches a design of a canister for producing water vapor comprising a holding portion (paragraph 0075, lines 4-8) formed to outside of the body 14 for the purpose of facilitating the hold of the body (paragraph 0075, lines 4-8).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the body of Wilson to incorporate a holding portion formed to outside of the body as taught by Velazquez for the purpose of facilitating the hold of the body (paragraph 0075, lines 4-8).
Wilson is further silent regarding a top groove and a bottom groove respectively formed to outside of the connection portion, a top ridge and a bottom ridge respectively formed to an inner periphery of the reception space.
However, Aldana teaches a design of a handheld therapeutic gas delivery comprising a top groove (portion of element 204A in figure 2 closer to element 112A) and a bottom groove (portion of element 204A away from element 112A) respectively formed to outside of the connection portion 204A, a top ridge (portion of element 504B in figure 5 coming first in contact with element 204A) and a bottom ridge (portion of element 504B in figure 5 farthest away from element 204A) respectively formed to an inner periphery (inner periphery of element 106B) of the reception space (hollow portion inside element 106B) for the purpose of using a well-known alternative connection arrangements means for connecting two different structures by thread means (figures 2, 5, column 7, lines 15-18).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify connection portion of Wilson to incorporate  a top groove and a bottom groove respectively formed to outside of the connection portion, a top ridge and a bottom ridge respectively formed to an inner periphery of the reception space as taught by Aldana for the purpose of using a well-known alternative connection arrangements means for connecting two different structures by thread means (figures 2, 5, column 7, lines 15-18).
One of ordinary skill in the art when modifying Wilson in view of Aldana will result in replacing thread arrangement placement by placing the threads on inner periphery of element 18 of Wilson and threads on outer periphery of element 12 of Wilson to allow alternative mode of connection. The diameter of element 18 will be modified accordingly to allow the connection in the manner taught by Aldana. Additionally according to MPEP 2144.03(VI)(A), it would be obvious to reverse the parts (i.e. reversing the thread placement) if the reversal do not affect the device operation.

    PNG
    media_image1.png
    681
    262
    media_image1.png
    Greyscale


Regarding claim 2, Wilson discloses wherein the passage 54 of the nozzle 10 of the body has a valve 36, 38 received therein, an adjustment knob 42 is connected to the nozzle 54 and operates the valve 36, 38.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 3,119,561) in view of Velazquez et al. (US 2008/0138051 A1) in view of Aldana (US 8,985,113 B2) in view of Anderson et al. (US 2010/0218760 A1) and further in view of Niedospial (US 5,902,298).
Regarding claim 3, Wilson/Velazquez/Aldana (hereinafter referred as “modified Wilson”) discloses the claimed invention of claim 1. Modified Wilson is silent regarding wherein the canister is made by metal.
However, Anderson teaches a medicinal pressurized canister made of metal (paragraph 0052, lines 1-3) for the purpose of using a well-known material for manufacturing canister used under high pressure (paragraph 0051).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the material of the canister of modified Wilson to incorporate wherein the canister is made by metal as taught by Anderson for the purpose of using a well-known material for manufacturing canister used under high pressure (paragraph 0051).
Modified Wilson is further silent regarding the breakable portion of the canister is made by rubber.
However, Niedospial teaches a design of a canister of medicine with a rubber breakable portion 60 (figure 6, column 5, lines 60-67, rubber) for the purpose of using an elastomeric material that is fluid impervious and inert without leachable additives therein in order to prevent any alteration of the product in the canister (column 5, lines 60-67).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the material of breakable portion of modified Wilson to incorporate the breakable portion of the canister is made by rubber as taught by Niedospial for the purpose of using an elastomeric material that is fluid impervious and inert without leachable additives therein in order to prevent any alteration of the product in the canister (column 5, lines 60-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783